United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Plain City, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1537
Issued: January 29, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 5, 2008 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ April 8, 2008 decision affirming the denial of his claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On February 22, 2007 appellant, then a 52-year-old city letter carrier, filed an
occupational disease claim alleging that he sustained bulging discs in his lower back in the L4-5
region which he attributed to his work. He first became aware of his condition on
December 24, 2006. Appellant stopped work on December 26, 2006 and returned to work on
March 2, 2007.

Appellant submitted a CA-17 form, duty status report, from Dr. Theodore Jordan, an
osteopath specializing in manipulative medicine. Dr. Jordan advised that appellant sustained a
back injury from carrying mail. He reported that appellant had decreased reflexes in the right leg
and a back spasm. Dr. Jordan also diagnosed a disc bulge with nerve root impingement.
In an undated CA-20 form, received on February 23, 2007, Dr. Jordan diagnosed a
bulging disc at L4-5 with myelopathy. He opined that appellant’s condition was caused or
aggravated by his employment noting that the mechanism of carrying mail was consistent with
the injury. Dr. Jordan provided physical therapy and traction and found that appellant could
resume work on March 3, 2007.
In a March 6, 2007 letter, the Office notified appellant of the factual and medical
evidence needed to establish his claim and provided 30 days to submit such evidence. It
requested that appellant describe the work activities that caused or influenced his lower back and
submit a physician’s reasoned opinion regarding how his work duties caused or aggravated his
diagnosed back condition.
Appellant submitted a narrative statement dated March 12, 2007. He noted that on
December 22, 2006 his lower back felt a little tight after carrying mail on a mounted route. On
December 23, 2006 appellant felt no pain after carrying mail on a walking route. He did not
work on December 24 and 25, 2006, but his back felt tighter with escalating pain making it
difficult for him to walk. Appellant called in sick on December 26, 2006 and was seen by his
family physician that day. He had a magnetic resonance imaging (MRI) scan of his back on
December 27, 2006. Appellant was subsequently referred to Dr. Jordan and Dr. Gregory
Mavian, an osteopath specializing in neurological surgery. On March 18, 2007 he stated that he
began working as a letter carrier on February 15, 1986. Appellant explained that his job required
him to carry, case and deliver mail. His back pain started on December 24, 2006 and appellant
described his subsequent medical treatment.
In an April 2, 2007 treatment note, Dr. Jordan stated that appellant’s history revealed that
he carried mail on December 24, 2006 through snow and adverse conditions. He advised that
appellant had no prior history of back problems and stated as follows:
“[Appellant] apparently injured his back while carrying the mail and developed a
significant disc bulge enough to cause his sciatic pain down the right leg. The
history, MRI [scan] results, pain pattern and physical exam[ination] are all
consistent with this type of lumbar injury. Once the bulge in the lumbar disc
occurs, it often takes a day or two for enough nerve irritation to cause the
inflammatory cascade that results in sciatic pain. This, again, is absolutely no
surprise and entirely consistent with the mechanism of injury.”
He submitted the MRI scan test results of December 27, 2006, which diagnosed diffuse
disc protrusion at L4-5 and noted an eccentric component asymmetrically projecting into
the right neural foramen contiguous to the exiting L4 nerve root.
On December 26, 2006 Dr. John Adams, a family medicine specialist, examined
appellant’s hip, back and right leg. He tested appellant’s range of motion and prescribed

2

medication. In a treatment note dated January 8, 2007, Dr. Adams reexamined appellant’s hip
and back, noting that there was no new injury and recommended decompression therapy
treatment, physical therapy and epidural injections.
In a January 8, 2007 treatment note, Dr. Mavian reviewed the MRI scan and noted
degenerative changes at L4-5, marked degeneration at L5-S1 with decreased disc spaces and
some protrusions at L4-5 and L5-S1. He recommended treatment through muscle relaxants, pain
medications and active physical therapy. In an addendum, Dr. Mavian stated that appellant was
unsure whether his condition was work related. He noted that he did not have the ability to state
if the condition was work related given the short time of the encounter since the onset of
symptoms began.
Appellant submitted a December 26, 2006 work release form signed by Dr. Adams, who
diagnosed radicular back pain and disc protrusion of the nerve root based on a physical
examination and an MRI scan. Dr. Adams advised that appellant could not return to work. In a
January 18, 2007 work release form, he advised that appellant remained unable to work due to
his back condition until February 19, 2007.
On May 4, 2007 Dr. Adams stated that the MRI scan showed abnormality of the
spine/disc/nerve root. He also noted the marked loss of motion and that appellant was off work
to receive treatment.
Appellant submitted a supplemental narrative statement dated May 6, 2007, which
reiterated his previous statements regarding his work activities.
In a decision dated May 23, 2007, the Office denied appellant’s claim on the grounds that
the evidence did not establish a causal relationship between his back condition and his federal
employment.
Appellant filed a request for an oral hearing on June 20, 2007, which took place on
February 21, 2008. The Office hearing representative noted that he would keep the record open
for 30 days to allow appellant the opportunity to submit additional medical evidence. No
medical evidence was for the coping.
In a decision dated April 8, 2008, the Office hearing representative affirmed the Office’s
decision, finding that appellant provided insufficient medical evidence to establish that his back
condition was causally related to his employment.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential

3

elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.1
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.2
The medical evidence required to establish a causal relationship is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between
appellant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of appellant, must be one
of reasonable medical certainty and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by appellant.3
ANALYSIS
The record supports that appellant is a letter carrier who carried mail on a daily basis at
work. The medical evidence supports that he was diagnosed with protrusions in his low back.
However, appellant has not submitted sufficient medical evidence to establish that his work
duties caused or aggravated his diagnosed medical condition.
In an April 2, 2007 treatment note, Dr. Jordan noted that appellant worked as a mail
carrier on December 24, 2006 through snowy and adverse conditions. He opined that appellant
had “apparently” injured his back while carrying mail and developed a disc bulge. However, this
opinion is insufficient to establish causal relationship. The Board notes that Dr. Jordan’s opinion
in support of causal relationship is couched in speculative terms given that he stated that
appellant “apparently” injured his back while working. The speculative nature of his opinion
lacks the reasonable medical certainty required to establish causal relationship between
appellant’s disc protrusion and his employment activities.4 In the February 23, 2007 CA-20
form, Dr. Jordan opined that appellant’s condition was caused or aggravated by his employment
activities and stated that the mechanisms of carrying mail was consistent with injury. This
statement fails to establish causal relationship because the physician did not provide a full
description of appellant’s work duties of or a reasoned explanation of how such duties would
1

J.E., 59 ECAB ___ (Docket No. 07-814, issued October 2, 2007); Elaine Pendleton, 40 ECAB 1143 (1989).

2

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Roy L. Humphrey, 57 ECAB 238 (2005).

3

I.J., 59 ECAB __ (Docket No. 07-2362, issued March 11, 2008); Victor Woodhams, 41 ECAB 345 (1989).

4

See Kathy Kelley, 55 ECAB 206 (2004) (the Board has held that opinions such as, the implant “may have
ruptured” and that the condition is “probably” related, “most likely” related or “could be” related are speculative and
diminish the probative value of the medical opinion).

4

cause or aggravate any preexisting back condition. Dr. Jordan’s February 7, 2007 duty status
report listed a disc bulge as appellant’s “diagnosis due to injury.” Again, he did not explain the
process by which carrying mail would have caused or aggravated a disc bulge condition.
Without a medically rationalized explanation of causal relationship, appellant has not established
that he sustained an occupational disease in the performance of duty.5
In a January 8, 2007 treatment note, Dr. Mavian stated that he was unable to determine
whether appellant’s condition was work related. Because he was unable to address the cause of
appellant’s condition, this treatment note is insufficient to establish that appellant’s low back
condition was caused by his work duties.
Appellant also submitted several medical records from Dr. Adams. The December 26,
2006 and January 8, 2007 treatment notes state that his hip and back were examined and
treatment was recommended. However, Dr. Adams did not address what caused or aggravated
appellant’s condition. He made no reference to appellant’s employment activities. On May 4,
2007 Dr. Adams noted appellant’s spine, disc and nerve root abnormalities without addressing
counsel relationship. Similarly, in the December 29, 2006 and January 18, 2007 work release
forms, Dr. Adams provided a diagnosis without further elaboration. His reports do not establish
causal relationship. The December 27, 2006 MRI scan merely diagnosed appellant’s disc
protrusion but did not address the cause of the back condition. Therefore, this evidence is
insufficient to establish appellant’s claim.6
The Board finds that appellant has not submitted sufficient medical evidence to establish
a causal relationship between his work activities and his disc protrusion or other low back
condition. Consequently, he has not met his burden of proof in establishing that he sustained an
occupational disease in the performance of duty.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an occupational disease causally related to his work activities.

5

See supra note 3.

6

See A.D., 58 ECAB __ (Docket No. 06-1183, issued November 14, 2006) (medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated April 8, 2008 and May 23, 2007 are affirmed.
Issued: January 29, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

